OPINION — AG — ** BOARD OF COUNTY COMMISSIONERS — CRIPPLED CHILDREN — BUDGET ACCOUNT ** MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY WHO VOTED TO ALLOW AND APPROVE A CLAIM SUBMITTED BY THE OKLAHOMA COMMISSION FOR CRIPPLED CHILDREN AGAINST THE CRIPPLED CHILDREN'S BUDGET ACCOUNT FOR THE COUNTY FOR REIMBURSEMENT FOR SERVICES FURNISHED A CRIPPLED CHILD OF THE COUNTY UPON APPLICATION OF THE COUNTY COURT OF SUCH COUNTY, AS PROVIDED IN SECT. 13, OF SAID CRIPPLED CHILDREN'S ACT, ARE 'NOT' SUBJECT TO AN ACTION FOR THE PENALTY PROVIDED IN 62 O.S. 372 [62-372] AS TO ANY CLAIM ALLOWED OR APPROVED PRIOR TO NOVEMBER 20, 1951, BUT WILL BE LIABLE TO ANY SUCH CLAIM THEY VOTE TO ALLOW OR APPROVE AFTER NOVEMBER 20, 1951, REGARDLESS OF WHEN THE SERVICES WERE RENDERED AND BY WHOM, UNLESS THE AFOREMENTIONED DECISION IS RENDERED ON NOVEMBER 20, 1951, BY THE SUPREME COURT IS CHANGED. (REIMBURSEMENT, CLAIMS PAYMENT) CITE: 10 O.S. 172.13 [10-172.13], 62 O.S. 372 [62-372] (J. H. JOHNSON)